Citation Nr: 1434715	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-36 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to service connection for a prostate disorder.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for bilateral weak feet.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, including paranoid schizophrenia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1978 to April 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  Unfortunately, transcript of the hearing could not be obtained.  The Veteran was afforded the opportunity for an additional hearing, but did not respond to the March 2014 notification letter.  In fact, the March 2014 letter was returned to the Board from the United States Postal Service, as it could not be forwarded.  A March 2014 attempt to contact the Veteran by telephone was similarly successful.

The issues of service connection for left and right ankle disabilities, bilateral weak feet, and whether new and material evidence has been received to reopen the claims of service connection for left and right knee disabilities and an acquired psychiatric disability, including paranoid schizophrenia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the Veteran's videoconference Board hearing in December 2013, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking service connection for a prostate disability; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for a prostate disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Prostate Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board hearing before the undersigned in December 2013, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for a prostate disability that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

The appeal of service connection for a prostate disability is dismissed.  


REMAND

Regarding the remaining issues on appeal, during the hearing before the undersigned, the Veteran testified that he had received treatment at the VA Medical Center in Seattle, Washington; Northville State Hospital, Michigan; Receiving Hospital, Detroit, Michigan; University of Southern California; Beth Israel Medical Center, New York; Rosemead City Hospital, Seattle, Washington; Cedar Sinai Medical Center, California; and additional medical facilities in Memphis, Detroit and Holland Park, Michigan.  He also testified that he was in receipt of benefits administered by the Social Security Administration (SSA).  The duty to assist under the VCAA includes obtaining all private and governmental records, and, when indicated by the circumstances of the case, ordering a medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Veteran a list of all medical care providers, both VA and private, from whom he has received pertinent treatment over the years.  After obtaining any necessary consent, the AOJ should contact the providers and request copies, for association with the claims folder, of any and all records of treatment.  

2.  The AOJ must contact SSA and request copies, for association with the claims folder, of any decision and all medical records utilized in any disability determination.  All records received must be added to the claims file.

3.  Thereafter, and following any further development deemed warranted, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


